EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of this
8th December, 2006, by and between GEMMA POWER SYSTEMS, LLC, a Connecticut
limited liability company (the “Company”), and JOEL M. CANINO (the “Employee”).


RECITALS:


R-1. Argan, Inc., a Delaware corporation (“Argan”), has acquired all of the
membership interests of the Company pursuant to that certain Membership Interest
Purchase Agreement (the “Purchase Agreement”), of even date herewith, by and
among Argan, the Company, Gemma Power, Inc., a Connecticut corporation
(“GPS-Connecticut”), Gemma Power Systems California, Inc., a California
corporation (“GPS-California,” and together with GPS-Connecticut, the
“Affiliates”), the Employee and William F. Griffin, Jr.; and has acquired and
all of the issued and outstanding shares of capital stock of the Affiliates
pursuant to that certain Stock Purchase Agreement, of even date herewith, by and
among Argan, the Affiliates, the Employee and William F. Griffin, Jr.


R-2. The Company and the Affiliates are in the business of engineering and
constructing power energy systems, and providing consulting, owner’s
representative, operating, and maintenance services to the energy market
(collectively, the “Business”).


R-3. The Employee possesses intimate knowledge of the Business as a result of
his long-term employment by the Company.


R-4. The Company wishes to continue to employ the Employee, and the Employee
wishes to accept such continued employment, subject to and in accordance with
the following terms and conditions.


NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:


1. Employment. The Company hereby agrees to continue to employ the Employee, and
the Employee hereby agrees to accept such continued employment, subject to the
terms and conditions set forth in this Agreement. This Agreement supersedes and
replaces any previous oral or written agreement concerning the Employee’s
employment by the Company.
 

--------------------------------------------------------------------------------




2. Duties of the Employee. During the “Term” (as defined below) of employment of
the Employee, the Employee shall serve as a senior executive and Vice Chairman
of the Board of the Company, and shall faithfully and diligently perform all
services as may be assigned to him by the Board of Directors of the Company (the
“Board”), and shall exercise such power and authority as may from time to time
be delegated to him by the Board. The Employee shall perform all services to be
rendered by him hereunder to the best of his ability and use his best efforts to
promote the interests of the Company and the Affiliates. Notwithstanding the
foregoing, it shall not be a breach or violation of this Agreement for the
Employee to manage personal investments so long as such activities do not
significantly interfere with or significantly detract from the performance of
the Employee’s responsibilities to the Company in accordance with this
Agreement.


3. Term of Employment. Employment of the Employee pursuant to the terms and
provisions of this Agreement shall commence on the date of Closing, as defined
in the Purchase Agreement (the “Effective Date”), and shall continue for a term
of eighteen (18) months thereafter (the “Initial Term”), unless earlier
terminated as provided in this Agreement. At the end of the Initial Term, the
Employee’s employment hereunder shall automatically renew for successive one
year terms (each, a “Renewal Term”), subject to earlier termination as provided
in this Agreement, unless the Company or the Employee delivers written notice to
the other at least three (3) months prior to the expiration date of the Initial
Term or any Renewal Term, as the case may be, of its or his election not to
renew the term of employment. The period during which the Employee shall be
employed by the Company pursuant to the terms and provisions of this Agreement
is sometimes referred to herein as the “Term.”
 
4. Compensation. 


4.1 Salary. The Company shall pay the Employee compensation at the annual rate
of $310,000 (the “Salary”) during the Initial Term, payable in installments
consistent with the Company’s normal payroll schedule, subject to applicable
withholding and other taxes. Not later than four (4) months prior to the
expiration of the Initial Term or of any Renewal Term, as the case may be, Argan
and the Employee shall commence discussions aimed at determining a mutually
acceptable Salary for the then impending Renewal Term.


4.2 Bonus. In addition to Salary, the Employee shall be eligible for bonus
compensation as determined by the Board based upon the Employee’s performance
and the results of the Company’s operations.
 
5. Benefit Plans; Insurance. 


5.1 Benefit Plans. The Employee shall be permitted to participate in all
employee medical, retirement and insurance benefit plans applicable to officers
of the Company, and such other plans as may from time to time be made available
or applicable to the Company, consistent with the policies of the Company.
 
2

--------------------------------------------------------------------------------




5.2 Key-Man Term Life Insurance. The Company will maintain and will pay the
premiums on a key-man term life insurance policy on the life of the Employee.
Such policy shall (a) name Argan as sole beneficiary, (b) be in the amount of
not less than Five Million Dollars ($5,000,000), and (c) remain in full force
and effect for the Term, or until the expiration of the term of said policy, if
sooner. Each of the Employee and the Company agrees to take whatever action is
reasonably required by the insurer to maintain such policy in full force and
effect for such time. Upon the termination of the Employee’s employment
hereunder for any reason, the Company shall assign to the Employee any and all
rights which it may have in and to said insurance policy for the value of the
prepaid unearned premium thereof.


6. Vacation. The Employee shall be entitled to unlimited paid vacation during
the Term; provided that the Employee is available by telephone during such
periods of paid vacation; and provided that the Employee notifies the Company a
reasonable period in advance of taking any such vacation and schedules same at a
time and in a manner that will not adversely affect the Company.


7. Expenses. The Company shall reimburse the Employee, consistent with the
Company’s expense reimbursement policies and procedures and subject to receipt
of appropriate documentation, for all reasonable and necessary out-of-pocket
travel, business entertainment, and other business expenses incurred or expended
by the Employee incident to the performance of his duties hereunder.


8. Working Facilities; Parking. During the Term the Company shall furnish the
Employee with an office, secretarial help and such other facilities and services
suitable to his position and adequate for the performance of his duties
hereunder; and will provide the Employee with and pay for covered (if reasonably
available) and reserved parking.


9. Withholding. Notwithstanding anything in this Agreement to the contrary, all
payments required to be made by the Company hereunder to the Employee or his
estate or beneficiaries shall be subject to the withholding of such amounts
relating to taxes as the Company may reasonably determine it should withhold
pursuant to any applicable law or regulation. In lieu of withholding such
amounts, in whole or in part, the Company may, in its sole discretion, accept
other provisions for payment of taxes and withholding as required by law,
provided it is satisfied that all requirements of law affecting its
responsibilities to withhold have been satisfied.
 
3

--------------------------------------------------------------------------------




10. Termination of Employment.
 
10.1 For Cause. The Company may terminate the Employee’s employment at any time
for “Cause” (as defined below). For the purposes of this Agreement, “Cause”
shall mean (i) habitual drunkenness or any substance abuse which adversely
affects the Employee’s performance of his job responsibilities; (ii) any illegal
use of drugs; (iii) commission of a felony (including, without limitation, any
violation of the Foreign Corrupt Practices Act); (iv) dishonesty materially
relating to the Employee’s employment; (v) any misconduct by the Employee which
would cause the Company to violate any state or federal law relating to sexual
harassment or age, sex or other prohibited discrimination, or any intentional
violation of any written policy of the Company or any successor entity adopted
in respect to any such law; (vi) any other conduct in the performance of the
Employee’s employment which the Employee knows or should know (either as a
result of a prior warning by the Company, custom within the industry or the
flagrant nature of the conduct) violates applicable law or causes the Company to
violate applicable law in any material respect; (vii) failure to follow the
lawful written instructions of the Board, if such failure continues uncured for
a period of 10 days after receipt by the Employee of written notice from the
Company stating that continuation of such failure would constitute grounds for
termination for Cause; (viii) any violation of the confidentiality or
non-competition provisions hereof; or (ix) any other material violation of this
Agreement.


10.2 Upon Death or Disability. The employment of the Employee shall
automatically terminate upon the death of the Employee and may be terminated by
the Company upon the “Disability” (as defined below) of the Employee. For
purposes of this Section 10.2, the Employee shall be deemed “Disabled” (and
termination of his employment shall be deemed to be due to such “Disability”) if
an independent medical doctor (selected by the Company’s applicable health or
disability insurer) certifies that the Employee, for a cumulative period of more
than 120 days during any 365-day period, has been disabled in a manner which
seriously interferes with his ability to perform the essential functions of his
job even with a reasonable accommodation to the extent required by law. Any
refusal by the Employee to submit to a medical examination for the purpose of
certifying Disability shall be deemed conclusively to constitute evidence of the
Employee’s Disability.


10.3 For Convenience of the Company. Notwithstanding any other provisions of
this Agreement, the Company shall have the right, upon ninety (90) days written
notice to the Employee, to terminate the Employee’s employment at the “Company’s
Convenience” (i.e., for reasons other than Cause, resignation for reasons other
than “Good Reason” [as defined below], death or Disability). For purposes
hereof, resignation by the Employee for Good Reason also shall be deemed to
constitute termination by the Company at the Company’s Convenience.


10.4 Resignation; Good Reason.


(a) The Employee shall have the right to resign at any time upon ninety (90)
days’ written notice to the Company.
 
4

--------------------------------------------------------------------------------




(b) For the purposes of this Agreement, resignation by the Employee as a result
of the following shall be deemed to constitute resignation for “Good Reason,”
provided that and on condition that the Employee has not consented to the action
constituting Good Reason and such resignation occurs within 15 days following
the occurrence of such action (or, in the case of clause (iv) below, following
the expiration of the 45-day cure period), and that the Employee is not Disabled
(or incapacitated in a manner which would, with the passage of time and
appropriate doctor’s certification, constitute Disability) at the time of
resignation: (i) a transfer of the Company’s offices, or a transfer of the
Employee (other than on a temporary basis), to a location which would increase
the Employee’s commute (by the most direct route) from his residence as of the
date hereof by more than 25 miles in each direction, or (ii) a material adverse
change made by the Company to the Employee’s duties, responsibilities and/or
working conditions such that such duties, responsibilities and/or working
conditions are inappropriate and not customary for a president and chief
executive officer of a similarly situated company, or (iii) a material breach by
the Company of this Agreement which breach continues uncured for a period of 45
days after receipt by the Company of written notice thereof from the Employee
specifying the breach.


11. Effect of Termination on Compensation.


11.1 Termination for Cause; Resignation. In the event (i) the Employee’s
employment with the Company is terminated by the Company for Cause, or (ii) the
Employee resigns (for reasons other than Good Reason), the Company shall have no
further liability to the Employee hereunder, whether for salary, benefits, or
otherwise, other than for salary and benefits accrued, reimbursement of expenses
properly incurred, payment for all accrued vacation calculated in accordance
with the Company’s standard payroll practices, in each case through the date of
termination or resignation, and any other benefits required by applicable law
(e.g., COBRA) for which the Employee may be eligible.


11.2 Death or Disability. In the event the Employee’s employment with the
Company terminates as a result of the death of the Employee or is terminated by
the Company as a result of the Disability of the Employee, the Employee or, in
the event of his death, his surviving spouse (or his estate, if there is no
surviving spouse), shall be entitled to receive his salary and benefits accrued,
reimbursement of expenses properly incurred and payment for all accrued vacation
calculated in accordance with the Company’s standard payroll practices, in each
case through the date of termination, as well as applicable health, disability
or death benefits, if any, offered by the Company at the time consistent with
the policies of the Company and subject to the eligibility requirements of such
benefits.


11.3. The Company’s Convenience or Good Reason.


(a) In the event the Employee’s employment with the Company is terminated by the
Company at the Company’s Convenience or by the Employee for Good Reason, then
the Employee shall be entitled to (i) continue to receive his Salary for the
duration of the Term, and (ii) continue to participate in the Company’s health
and benefit plans and programs described in Section 6 (but specifically
excluding the vacation benefit described in Section 7) for the duration of the
Term (provided that continued participation during such period does not cause a
plan, program or practice to cease to be qualified under any applicable law or
regulation and is permitted by the plan or program, and that continuation under
any such plan, program or practice shall be limited to benefits customarily
provided by the Company to its senior executives during the period of such
continuation, and provided further that any such plan or program shall be
subject to modifications applicable to executive-level employees generally).
Such compensation, allowances and benefits shall continue to be paid or provided
at the times and in the manner consistent with the standard payroll practices of
the Company for its active executive-level employees. In addition, the Employee
shall be entitled to receive his salary and benefits accrued, reimbursement of
expenses properly incurred and payment for all accrued vacation calculated in
accordance with the Company’s standard payroll practices, in each case through
the date of termination. Except as provided in this Section, no other
compensation or benefits hereunder shall be payable during the balance of the
Term. The foregoing benefits are in lieu, inter alia, of any notice obligation
on the part of the Company.
 
5

--------------------------------------------------------------------------------




(b) As a condition to receiving the severance benefits described in clause (a)
above, the Employee shall be required to execute and deliver to the Company, and
not to have revoked, the written confirmation described in Section 13 and a
general release of all claims the Employee may have against the Company or Argan
and their respective subsidiaries and affiliates, and the officers, directors,
shareholders and agents of each of them, in each case in such form as may be
reasonably requested by the Company, including without limitation all claims for
wrongful termination, for employment discrimination under Title VII of the Civil
Rights Act of 1964, as amended, and claims under the Americans with Disabilities
Act of 1990, the Equal Pay Act of 1963, the Age Discrimination in Employment Act
of 1967, the Older Workers Benefit Protection Act of 1990, the Civil Rights Act
of 1866, the Family and Medical Leave Act of 1993, the Civil Rights Act of 1991,
the Employee Retirement Income Security Act of 1974 and any equivalent state,
local and municipal laws, rules and regulations). Notwithstanding the foregoing,
the Employee shall not be required to release any claims (i) for unpaid
compensation or other benefits remaining unpaid by the Company at the time of
termination, but may be required to agree upon and acknowledge the amount, if
any, thereof remaining unpaid if such amount is calculable at the time, and (ii)
which the Employee may have in connection with any unexercised Stock Options
granted pursuant to Section 5.


(c) Upon the occurrence of any material breach of this Agreement after the
effective date of employment termination (it being understood that, without
limitation, any breach of Sections 12, 13 or 14 of this Agreement shall be
deemed material), the Company shall have no further liability to pay severance
benefits hereunder and may, in addition to exercising any other remedies it may
have hereunder or under law, immediately discontinue payment of remaining unpaid
severance benefits.


11.4 Adjustments to Comply with American Jobs Creation Act. In the event any of
the severance payment provisions of this Section should prove to be inconsistent
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended, or the regulations thereunder, the Company and the Employee shall
endeavor to amend those severance payment provisions in order to eliminate any
inconsistency with Section 409A while ensuring, to the greatest extent possible,
that the Employee will continue to be entitled to the benefits provided under
this Agreement without increase in the economic cost to either party.
 
6

--------------------------------------------------------------------------------




12. Confidentiality. The Employee recognizes and acknowledges that certain
information possessed by the Company and its affiliates constitutes valuable,
special, and unique proprietary information and trade secrets. Accordingly, the
Employee shall not, during the term of his employment with the Company, divulge,
use, furnish, disclose or make available to any person, whether or not a
competitor of the Company, any confidential or proprietary information
concerning the assets, business, or affairs of the Company, of any affiliate of
the Company or of its suppliers, customers, licensees or licensors, including,
without limitation, any information regarding trade secrets and information
(whether or not constituting trade secrets) concerning sources of supply, costs,
pricing practices, financial data, business plans, employee information,
manufacturing processes, product designs, production applications and technical
processes (hereinafter called “Confidential Information”), except as may be
required by law or as may be required in the ordinary course of performing his
duties hereunder. The foregoing shall not be applicable to any information which
now is or hereafter shall be in the public domain other than through the fault
of the Employee. Upon the expiration or termination of the Employee’s
employment, for any reason, whether voluntary or involuntary and whether by the
Company or the Employee, or at any time the Company may request, the Employee
shall (a) surrender to the Company all documents and data of any kind (including
data in machine-readable form) or any reproductions (in whole or in part) of any
items relating to the Confidential Information, as well as information stored in
an electronic or digital format, containing or embodying Confidential
Information including without limitation internal and external business forms,
manuals, notes, customer lists, and computer files and programs (including
information stored in any electronic or digital format), and shall not make or
retain any copy or extract of any of the foregoing, and (b) will confirm in
writing that (i) no Confidential Information exists on any computers, computer
storage devices or other electronic media that were at any time within the
Employee’s control (other than those which remain at, or have been returned to,
the Company) and (ii) he has not disclosed any Confidential Information to
others outside of the Company in violation of this Section. The Company shall
have the right at any time at its option to replace the hard drive in the
Employee’s laptop or other computer supplied by the Company with another
equivalent hard drive. As used in this Agreement, “affiliate” means, with
respect to the Company or any other entity, any person or entity controlling,
controlled by or under common control with, the Company or such other entity,
including without limitation Argan, and “control” for such purpose means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person or entity, whether through
the ownership of voting securities or voting interests, by contract or
otherwise.


13. Rights in the Company’s Property; Inventions.


(a) The Employee hereby recognizes the Company’s proprietary rights in the
tangible and intangible property of the Company and acknowledges that
notwithstanding the relationship of employment, the Employee will not obtain or
acquire, and has not obtained or acquired, through such employment any personal
property rights in any of the property of the Company, including without
limitation any writing, communications, manuals, documents, instruments,
contracts, agreements, files, literature, data, technical information, secrets,
formulas, products, methods, mailing lists, business models, business plans,
procedures, processes, devices, apparatuses, trademarks, trade names, trade
styles, service marks, logos, copyrights, patents, or other matters which are
the property of the Company.
 
7

--------------------------------------------------------------------------------




(b) The Employee agrees that during the Term of his employment with the Company
and for a period of three (3) months thereafter, any and all discoveries,
inventions, improvements and innovations (including all data and records
pertaining thereto) (“Inventions”), whether or not patentable, copyrightable or
reduced to writing, which the Employee may have conceived or made, or may
conceive or make, either alone or in conjunction with others and whether or not
during working hours or by the use of the facilities of the Company, which are
related or in any way connected with the Business of the Company and the
Affiliates or any affiliate, are and shall be the sole and exclusive property of
the Company. The Employee shall promptly disclose all such Inventions to the
Company, shall execute at the request of the Company any assignments or other
documents the Company may deem necessary to protect or perfect its rights
therein, and shall assist the Company, at the Company’s expense, in obtaining,
defending and enforcing the Company’s rights therein. The Employee hereby
appoints the Company as his attorney-in-fact to execute on his behalf any
assignments or other documents deemed necessary by the Company to protect or
perfect its rights to any Inventions.


14. Non-Competition, Non-Solicitation Covenants.


14.1 Covenant Not to Compete. At all times during the Term and for a period of
two years after the Term (the “Restrictive Period”), the Employee shall not,
directly or indirectly, alone or with others, engage in any competition with, or
have any financial or ownership interest in any sole proprietorship,
corporation, company, partnership, association, venture or business or any other
person or entity (whether as an employee, officer, director, partner, manager,
member, agent, security holder, creditor, consultant or otherwise) that directly
or indirectly (or through any affiliated entity) competes with the Business of
the Company and the Affiliates; provided that such provision shall not apply to
(i) the Employee’s ownership of Argan stock, (ii) the Employee’s ownership of
interests in entities which may develop, own and operate (but not design or
build) power plants, or (iii) the acquisition by the Employee, solely as an
investment, of securities of any issuer that is registered under Section 12(b)
or 12(g) of the Securities Exchange Act of 1934, as amended, and that are listed
or admitted for trading on any United States national securities exchange or
that are quoted on the Nasdaq Stock Market, or any similar system or automated
dissemination of quotations of securities prices in common use, so long as the
Employee does not control, acquire a controlling interest in, or become a member
of a group that exercises direct or indirect control of, more than 5% of any
class of capital stock or other indicia of ownership of such issuer. For
purposes of clause (ii) of this Section 14.1 above, and for clause (b) of
Section 14.2 below, “develop” or “development of” power plants shall mean the
usual and customary actions taken by an owner or potential owner of a power
plant to obtain licenses, permits or other governmental approvals required in
order to own and operate a power plant, but not the designing or constructing of
a power plant.
 
8

--------------------------------------------------------------------------------


 
14.2 Non-Solicitation. At all times during the Restrictive Period, the Employee
shall not, directly or indirectly, for himself or for any other person, firm,
corporation, company, partnership, association, venture or business or any other
person or entity: (a) solicit for employment, employ or attempt to employ or
enter into any contractual arrangement with any employee or former employee
(which, for purposes of this Section 14.2 shall mean anyone employed during the
24 month period ending on the date of termination of the Employee’s employment
with the Company) of the Company, the Affiliates, or Argan or any affiliate or
subsidiary of Argan, except Raymond J. Bednarz and Fred Kresse; and/or (b) call
on or solicit any of the actual or targeted prospective customers or clients, or
any actual distributors or suppliers, of the Company (except in connection with
the Employee’s development, ownership and operation (but not the designing or
building) of power plants), the Affiliates, or Argan or any affiliate or
subsidiary of Argan on behalf of himself or on behalf of any person or entity in
connection with any business that competes with the Business of the Company and
the Affiliates, nor shall the Employee make known the names or addresses or
other contact information of such actual or prospective customers or clients, or
any such actual distributors or suppliers, or any information relating in any
manner to the Company’s, or the Affiliates’ or Argan’s or any subsidiary or
affiliate of Argan’s trade or business relationships with such actual or
prospective customers or clients, or any such actual distributors or suppliers,
other than in connection with the performance by the Employee of his duties
under this Agreement.


15. Acknowledgment by the Employee. The Employee acknowledges and confirms that
the restrictive covenants contained in Sections 12, 13 and 14 hereof (including
without limitation the length of the term of the provisions of Section 14) are
required by the Company as an inducement to enter into this Agreement, are
reasonably necessary to protect the legitimate business interests of the
Company, and are not overbroad, overlong, or unfair and are not the result of
overreaching, duress or coercion of any kind. The Employee further acknowledges
that the restrictions contained in Sections 12, 13 and 14 hereof are intended to
be, and shall be, for the benefit of and shall be enforceable by the Company and
its successors and assigns. The Employee expressly agrees that upon any breach
or violation of the provisions of Sections 12, 13, or 14 hereof, the Company
shall be entitled, as a matter of right, in addition to any other rights or
remedies it may have, to: (a) temporary and/or permanent injunctive relief in
any court of competent jurisdiction as described in Section 16 hereof; and (b)
such damages as are provided at law or in equity. The existence of any claim or
cause of action against any of the Company, the Affiliates, or Argan or their
respective subsidiaries or affiliates, whether predicated upon this Agreement or
otherwise, shall not constitute a defense to the enforcement of any of the
restrictions contained in Sections 12, 13 or 14 hereof.


16. Enforcement; Modification.


16.1 Injunction. It is recognized and hereby acknowledged by the parties hereto
that a breach by the Employee of any of the covenants contained in Sections 12,
13 or 14 of this Agreement will cause irreparable harm and damage to the
Company, the monetary amount of which may be virtually impossible to ascertain.
As a result, the Employee recognizes and hereby acknowledges that the Company
shall be entitled to an injunction from any court of competent jurisdiction
enjoining and restraining any violation of any or all of the covenants contained
in Sections 12, 13 or 14 of this Agreement by the Employee or any of his
affiliates, associates, partners or agents, either directly or indirectly, and
that such right to injunction shall be cumulative and in addition to whatever
other remedies the Company may possess.
 
9

--------------------------------------------------------------------------------




16.2 Reformation by Court. In the event that a court of competent jurisdiction
shall determine that any provision of Sections 12, 13 or 14 is invalid or more
restrictive than permitted under the governing law of such jurisdiction, then
only as to enforcement of Sections 12, 13 or 14 within the jurisdiction of such
court, such provision shall be interpreted or reformed and enforced as if it
provided for the maximum restriction permitted under such governing law.


16.3 Extension of Time. If the Employee shall be in violation of any provision
of Sections 12, 13 or 14, then each time limitation set forth in Sections 12, 13
or 14 shall be extended for a period of time equal to the period of time during
which such violation or violations occur. If the Company seeks injunctive relief
from such violation in any court, then the covenants set forth in Sections 12,
13 and 14 shall be extended for a period of time equal to the pendency of such
proceeding including all appeals by either of the Sellers.


16.4 Survival. The provisions of Sections 12, 13 and 14 shall survive the
termination of this Agreement.


16.5 Purchase Agreement. Notwithstanding anything to the contrary contained in
this Agreement, nothing herein shall limit or otherwise affect the restrictive
covenants applicable to the Employee, as Seller, under and pursuant to the
terms, covenants and conditions of the Purchase Agreement, including without
limitation the covenant not to compete for a period of five years from the
Closing Date (as defined in the Purchase Agreement), all of which such
restrictive covenants shall remain in full force and effect in accordance with
the terms and conditions of the Purchase Agreement.


17. Assignment. The Company shall have the right to assign this Agreement and
its rights and obligations hereunder in whole, but not in part, to any
corporation or other entity with or into which the Company may hereafter merge
or consolidate or to which the Company may transfer all or substantially all of
its assets, if in any such case said corporation or other entity shall by
operation of law or expressly in writing assume all obligations of the Company
hereunder as fully as if it had been originally made a party hereto, but may not
otherwise assign this Agreement or its rights and obligations hereunder. The
Employee may not assign or transfer this Agreement or any rights or obligations
hereunder.
 
10

--------------------------------------------------------------------------------




18. Benefits; Binding Effect. This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where permitted and
applicable, assigns, including, without limitation, any successor to the
Company, whether by merger, consolidation, sale of stock, sale of assets or
otherwise.


19. Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses, provisions, sections or articles contained in this Agreement
shall not affect the enforceability of the remaining portions of this Agreement
or any part thereof, all of which are inserted conditionally on their being
valid in law, and, in the event that any one or more of the words, phrases,
sentences, clauses, provisions, sections or articles contained in this Agreement
shall be declared invalid, this Agreement shall be construed as if such invalid
word or words, phrase or phrases, sentence or sentences, clause or clauses,
provisions or provisions, section or sections or article or articles had not
been inserted. If such invalidity is caused by length of time or size of area,
or both, the otherwise invalid provision will be considered to be reduced to a
period or area which would cure such invalidity.


20. Waivers. The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.


21. Damages; Attorneys Fees. Nothing contained herein shall be construed to
prevent the Company or the Employee from seeking and recovering from the other
damages sustained by either or both of them as a result of its or his breach of
any term or provision of this Agreement. In the event that either party hereto
seeks to collect any damages resulting from, or the injunction of any action
constituting, a breach of any of the terms or provisions of this Agreement, then
the party found to be at fault shall pay all reasonable costs and attorneys’
fees of the other party.


22. Section Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only, and shall not affect in any way
the meaning or interpretation of this Agreement.


23. No Third Party Beneficiary. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any person other than
the Company, and the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and permitted assigns, any
rights or remedies under or by reason of this Agreement.


24. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same.


25. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Connecticut,
without regard to principles of conflict of laws.
 
11

--------------------------------------------------------------------------------




26. Jurisdiction and Venue. Each of the parties irrevocably and unconditionally:
(a) agrees that any suit, action or legal proceeding arising out of or relating
to this Agreement which is expressly permitted by the terms of this Agreement to
be brought in a court of law, shall be brought in the Superior Court of the
State of Connecticut for the Judicial District of Hartford or in the United
States District Court for the District of Connecticut; (b) consents to the
jurisdiction of each such court in any such suit, action or proceeding; (c)
waives any objection which it or he may have to the laying of venue of any such
suit, action or proceeding in any of such courts; and (d) agrees that service of
any court papers may be effected on such party by mail, as provided in this
Agreement, or in such other manner as may be provided under applicable laws or
court rules in such courts.


27. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and, upon its
effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between the Employee and the Company (or
any of its affiliates) with respect to such subject matter. This Agreement may
not be modified in any way unless by a written instrument signed by both the
Company and the Employee.


28. Notices. All notices required or permitted to be given hereunder shall be in
writing and shall be personally delivered by courier, sent by registered or
certified mail, return receipt requested, sent by overnight courier, or sent by
confirmed facsimile transmission addressed as set forth herein. Notices
personally delivered, sent by facsimile or sent by overnight courier shall be
deemed given on the date of delivery and notices mailed in accordance with the
foregoing shall be deemed given upon the earlier of receipt by the addressee, as
evidenced by the return receipt thereof, or three days after deposit in the U.S.
mail. Notice shall be sent: (a) if to the Company, addressed to the Company, One
Church Street, Suite 401, Rockville, Maryland 20850, Attention: Arthur F.
Trudel; and (b) if to the Employee, to his address as reflected on the payroll
records of the Company, or to such other address as either party shall request
by notice to the other in accordance with this provision.


[SIGNATURES ON NEXT PAGE]


12

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the undersigned has executed, or has caused its duly
authorized representative to execute, this Agreement as of the date first above
written.
 

  THE COMPANY:         GEMMA POWER SYSTEMS, LLC  
   
   
    By:   /s/ William F. Griffin, Jr.  

--------------------------------------------------------------------------------

Name: William F. Griffin, Jr.
Title: Manager




        THE EMPLOYEE:  
   
   
      /s/ Joel M. Canino  

--------------------------------------------------------------------------------

JOEL M. CANINO

 
13

--------------------------------------------------------------------------------

